                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINTON FROST,                                      Case No. 19-cv-06545-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.                                         EXTENSION OF TIME FOR
                                   9
                                                                                            AMENDED COMPLAINT
                                  10     WESTIN HOTELS MANAGEMENT LP, et
                                         al.,                                               Re: Dkt. No. 19
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In my order denying reconsideration of Vinton Frost’s request for stay on April 2, 2020, I

                                  14   emphasized that Frost’s deadline to file an amended complaint is extended for the absolute last

                                  15   time to April 20, 2020. Dkt. No. 18. Frost now asks that I extend his deadline again to May 15,

                                  16   2020 given the modified court operations this month would impact his need for “open access and

                                  17   clerical attention.” Dkt. No. 19. He also takes issue with the fact that my previous order does not

                                  18   mention his pending appeal in another case, and characterizes this as a “misrepresentation of the

                                  19   record.” He submits his Second Amended Complaint in Case No. 19-cv- 5365-JD, which was

                                  20   dismissed with prejudice on March 6, 2020 because he failed to explain how the case was different

                                  21   from previously dismissed cases.

                                  22          It is unclear what relevance the Second Amended Complaint in that case has on the

                                  23   amended complaint he must file in this case in order to proceed. If Frost chooses to move forward

                                  24   this case, he must file an amended complaint that addresses the deficiencies listed in Magistrate

                                  25   Judge Kandis A. Westmore’s Report and Recommendation. See Dkt. No. 6.

                                  26          Frost’s motion for extension is DENIED. Modified court operations do not affect Frost’s

                                  27   ability to allege facts in an amended complaint and to file it by mail if need be. I entered an order

                                  28   on December 16, 2020, adopting Magistrate Judge Westmore’s Report and Recommendation a
                                   1   month earlier that explained clearly why his allegations are frivolous; they address incidents

                                   2   barred by the statute of limitation. But I allowed Frost to file an amended complaint instead of

                                   3   dismissing his complaint with prejudice. Instead of amending the complaint, since that time Frost

                                   4   has filed a motion to continue, a motion to stay, a motion for reconsideration, and now this request

                                   5   for extension. Enough is enough. Failure to file an amended complaint by April 20, 2020 will

                                   6   lead to dismissal of this case for failure to prosecute.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 7, 2020

                                   9

                                  10
                                                                                                    William H. Orrick
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                           2
